Appeal from an order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered May 15, 2007 in a proceeding pursuant to RFTL article 7. The order, following a nonjury trial, inter alia, granted the petition and reduced the real property tax assessments with respect to two parcels of property.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present—Martoche, J.P, Smith, Centra, Lunn and Fine, JJ.